Citation Nr: 9913920	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-39 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depressive reaction with psychotic features, currently 
evaluated as 70 percent disabling.

2.  Entitlement to an increased evaluation for hypertension 
with heart involvement and eye ground changes, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant







ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1960 to June 
1974.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles.

The veteran provided testimony at a personal hearing before a 
Hearing Officer at the RO in January 1997, of which a 
transcript is of record.

During the course of the appeal, incremental increased 
ratings have been granted for the veteran's psychiatric 
disorder, which has also been described during that same 
period as schizoaffective disorder, and history of psychotic 
depressive reaction.  Since the current schedular 70 percent 
assigned therefor is not the maximum, and absent a definitive 
statement by the veteran to the contrary, the issue remains 
on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

However, the Board also notes that in the meantime, a total 
rating based on individual unemployability due to service-
connected disabilities was granted by the RO in a rating 
action in June 1998, effective August 11, 1997. 

The RO asked the veteran and his representative whether this 
satisfied the veteran's claim with regard to the issues on 
appeal.  
In a hand written annotation on a VA memorandum in the file, 
dated June 21, 1998, the veteran's representative stated that 

Statement in writing is forthcoming to 
drop the HTN (hypertension) issue; he 
will accept decision but will request an 
early effective date for IU (the total 
rating issue) to 40696.

No such statement appears to have been subsequently received 
from either the veteran or his representative.

Moreover, in that context, it is also noted that during the 
course of the current appeal, the veteran raised and 
initially the RO deferred the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

A lengthy report of VA fee-basis psychiatric examination 
conducted in March 1999, along with an assessment with regard 
to the veteran's PTSD dated in January 1999, was submitted 
directly by the RO to the Board and received in April 1999.  
There is no written waiver of initial RO consideration there 
pursuant to 38 C.F.R. § 20.1304 (1998). 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Based on the above history, it is unclear which issues remain 
in appellate status, and on what basis.  

Moreover, the addition to evidence to the file without 
release from initial RO consideration requires a return of 
the case to the RO in any event 38 C.F.R. § 20.1304 (1998).

Pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
the Board will not decide the appellate issues pending a 
remand of the case to the RO for further action as follows:

1.  The RO should obtain appropriate, 
written clarification from the veteran, 
with the assistance of his 
representative, as to the issues 
remaining on appeal.

2.  Thereafter, the RO should review the 
claims file and all evidence therein, and 
then fully address all issues which 
remain as part of the current appeal 
under all applicable regulations.   


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

